Citation Nr: 1624503	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for post-operative residuals, right meniscectomy (right knee disability), prior to July 16, 2013 and from September 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased rating higher than 10 percent for a right knee disability.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

A temporary total evaluation for convalescence based on paragraph 30 due to surgery on the Veteran's service-connected right knee disability was granted in a May 2014 rating decision, effective July 16, 2013, and the 10 percent rating was restored, effective September 1, 2013.

The Board remanded this case in July 2014 for the RO to consider a February 2014 VA examination report addressing the right knee and so that the issue of entitlement to a TDIU could be developed, as the Veteran had raised the issue.  The case is now returned for appellate review.

The Board also remanded the issue of service connection for gastroesophageal reflux disease (GERD) in July 2014.  During the course of the remand, the RO granted service connection for GERD in a November 2015 rating decision, and assigned a 10 percent rating, effective March 6, 2008.  As this matter has been resolved by the RO, there remains no case or controversy with respect to the issue of service connection for GERD.  In December 2015, the Veteran filed a notice of disagreement with the rating assigned for the GERD in the November 2015 rating decision.  In a February 2016 letter, the RO noted that the Veteran had filed a notice of disagreement with the GERD rating and notified the Veteran that it was working on resolving the matter and/ or sending the Veteran a statement of the case.  As it appears that the RO is properly developing this matter, the Board will not remand the issue of entitlement to an increased rating higher than 10 percent for GERD for the issuance of a statement of the case.

The issue of a petition to reopen service connection for a left knee disability based on new and material evidence has been raised by the record in a February 2016 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his right knee disability that is presently rated as 10 percent disabling.  He was last evaluated for compensation and pension purposes in February 2014.  At that time it was noted that he had been prescribed a knee brace but that it was old and he did not use it.  Several months later, a May 2014 VA primary note shows that the Veteran stated that he needed knee braces and shoe insoles and that he wanted something for his pain when his knee really hurt, noting that the medication he had did not help.  The Veteran's representative noted in a June 2016 written brief presentation that the Veteran should be afforded another knee examination as the last examination was more than two years old.  The Veteran's representative noted that the last examination for the right knee was in June 2014, but the June 2014 examination only addressed the left knee.  Given that the Veteran has suggested that his right knee disability has worsened since it was last evaluated in February 2014, a new examination is warranted to assess the present severity of his right knee disability.

As for the Veteran's claim of entitlement to a TDIU, this issue is inextricably intertwined with the increased rating claim for the right knee disability that is being remanded herein.  In addition, additional information is needed from the Veteran concerning his assertion that he is rendered unemployable as a result of his service-connected disabilities.  While the Veteran's representative noted in the June 2016 written brief presentation that the Veteran still asserted entitlement to a TDIU, a May 2015 VA primary care note shows that the Veteran stated that he was recently hired.  The Veteran also did not respond to the RO's November 2015 request to fill out a formal TDIU claim and provide additional information.  In order to proceed with this claim, the Veteran needs to cooperate with providing VA with necessary employment history and education information.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit information concerning his educational history and work history, including whether he is presently employed and his income, if so.

2.  Make arrangements to obtain any relevant treatment records pertaining to the right knee disability from the Tampa VAMC dated from September 2015 to present.

3.  Ask the Veteran to identify any additional, recent treatment he has received for his right knee disability since 2007.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his right knee disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee disability, including any effect on the Veteran's employability.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the knee, please state to what degree.

In conducting range of motion testing of the knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Readjudicate the claim of entitlement to an increased rating for a right knee disability and a TDIU with consideration of all relevant evidence submitted since the December 2015 supplemental statement of the case.  If either benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






